After the receipt of the mandate of that Court,
Mr. Chief Justice Shepard
delivered the opinion of this Court:
This cause came on to be heard on the transcript of record *4from the supreme court of the District of Columbia, and was argued by counsel on December 2, 1912, and after argument of the same, the question involved in this- appeal was by this court certified to the Supreme Court of the United States under sec. 251 of the Judicial Code [36 Stat. at L. 1159, chap. 231, U. S. Comp. Stat. Supp. 1911, p. 232], and it appearing that-the mandate of the Supreme Court of the United States was filed in this court on August 15, 1913, and that said question was answered in the negative, on consideration thereof, and of the opinion of the Supreme Court of the United States, it is now hereby ordered, adjudged, and decreed by this court that the decree of the said Supreme Court of the District of Columbia in this cause be, and the same is hereby, affirmed with costs. ’ ■ • . Affirmed.«